  Case 1:18-cr-00502-FB Document 68 Filed 06/04/20 Page 1 of 3 PageID #: 603




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES OF AMERICA

       -v-                                          MEMORANDUM AND ORDER
                                                    Case No. 18-cr-502 (FB)
JONATHAN DEUTSCH,
------------------------------------------------x
Appearances:
 For the Defendant:                                 For the United States of America:
 DEIRDRE VON DORNUM                                 MEGAN ELIZABETH FARRELL
 KANNAN SUNDARAM                                    MARGARET ELIZABETH LEE
 Federal Defenders of NY                            U.S. Attorney’s Office, E.D.N.Y.
 One Pierrepont Plaza                               271 Cadman Plaza East
 Brooklyn, NY 11201                                 Brooklyn, NY 11201
BLOCK, Senior District Judge:
       On May 29, I stated that I was “inclined” to grant bail to the defendant

provided that sufficient conditions would be put in place to satisfy me that the

defendant would not now be a risk of flight or a danger to the community. I urged

the parties to consult and propose a package to me. Having considered the parties’

proposals, I now approve the following conditions for Deutsch’s release:

               1.    Report to Pretrial Services as directed;
               2.    Restrict travel to only the route necessary to travel from New York
                     City to Florida, as identified in Stuart Deutsch’s April 9, 2020
                     letter, ECF 61-1 at 3;
               3.    Surrender any and all travel documents/do not apply for any travel
                     documents;
               4.    Submit to mental health evaluation and treatment specific to the
                     offense charged;



                                                1
  Case 1:18-cr-00502-FB Document 68 Filed 06/04/20 Page 2 of 3 PageID #: 604




             5.   Do not have any contact or association with individuals under the
                  age of 18, except when the minor is in the presence of another adult
                  who is the parent or legal guardian of the minor;
             6.   Do not communicate with individuals under the age of 18 in
                  writing, over the telephone or by any electronic means;
             7.   Avoid areas frequented primarily by individuals under the age of
                  18, such as schoolyards, parks, playgrounds, fast food restaurants
                  near schools and arcades;
             8.   Subject to random drug testing, evaluation, and treatment as
                  deemed necessary by Pretrial Services;
             9.   Subject to random home contacts;
             10. Maintain a residence as approved by Pretrial Services;
             11. Subject to home incarceration at defendant’s parents’ residence,
                 located at 382 Bloomfield Dr., Spring Hill, Florida 34609, with
                 leave for court appearances, attorney visits, medical appointments,
                 and counseling services;
             12. Subject to location monitoring as directed by Pretrial Services and
                 in place before defendant’s departure for Florida;
             13. The defendant is not permitted to use any internet capable devices;
             14. The U.S. Pretrial Services Agency may inspect any computer or
                 devices with internet access within the defendant’s residence, and
                 install computer monitoring software as deemed appropriate;
             15. The U.S. Pretrial Services Agency may monitor and control the
                 internet routers within the defendant’s household;
             16. The defendant shall pay for the cost of location and computer
                 monitoring; and
             17. Defendant’s parents shall serve as third-party custodians and co-
                 sign a $100,000.00 bond, secured by $135,000 of equity in their
                 home, the mortgage on which shall not be refinanced without
                 approval of Pretrial services.

      I recognize that the government remains steadfast in its position that bail

should not be granted under any circumstances. But changing circumstances have

tipped the balance into now allowing bail under those strict conditions. Principally,
                                         2
  Case 1:18-cr-00502-FB Document 68 Filed 06/04/20 Page 3 of 3 PageID #: 605




this pre-trial detainee’s trial was scheduled for June 15, but because no trials will

then be possible due to the coronavirus pandemic I sua sponte rescheduled the trial

to September 21. Realistically, this is more of a control date because it is unknown

when trials will resume, and the defendant’s right to his trial remains in suspended

animation, especially since the government will not consent to a bench trial.

      Moreover, releasing defendant from his confinement in the Metropolitan

Detention Center will afford him effective access to his attorney to prepare for the

trial since, as the government candidly acknowledges, the MDC presently has

suspended attorney visitations sine die and has otherwise circumscribed lawyer-

client contact and communications. See Gov’t Opp’n, ECF 62 at 7–8 (recognizing

“current BOP guidance” curtailing “pretrial inmates’ access to counsel”).

      Accordingly, it is hereby ordered that the defendant shall forthwith be released

from custody conditioned on compliance with the foregoing conditions of release.

The government’s request for a stay is denied.

      SO ORDERED.

                                              _/S/ Frederic Block______
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
June 4, 2020




                                          3
